Citation Nr: 1223491	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  05-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2004 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

In December 2011, a Joint Motion for Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's March 2011 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Pursuant to the JMR and the Court's order, additional evidentiary development is required.  As stated above, in December 2011 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

The Veteran was denied entitlement to service connection for acquired psychiatric disorder, to include PTSD by the Board in March 2011.

Initially, the Board remanded the appeal to the RO in February 2009, via the Appeals Management Center (AMC), for additional development and consideration, namely to verify the Veteran's stressors by contacting the U.S. Army and Joint Service Records Research Center (JSRRC) to obtain the Veteran's service records.  At this point, the Veteran's diagnosed PTSD had not been linked to his exposure to cold, and his engagement in combat has not been verified. 

The Veteran's personnel records and most of his service medical records could not be located because they were probably destroyed due to a fire in 1973 at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In July 2009, the NPRC submitted a letter confirming that the Veteran's records were destroyed in the 1973 fire.  There was no indication the AMC received a response from the JSRRC, however. 
 
In September 2009, the AMC issued a Supplemental Statement of the Case (SSOC) continuing to deny the claim.  Subsequently, the claim was returned to the Board for further appellate review. 

The Board determined however, it was unclear whether the JSRRC was contacted or responded to the AMC's request for stressor verification and remanded the case again in December 2009.  Furthermore, in June 2010 the Board found that clarification was needed in the September 2009 VA examination (which was conducted pursuant to the February 2009 remand directive).  Specifically, the VA examiner was instructed to "provide an opinion as to whether it is at least as likely as not that the Veteran's PTSD is specifically linked to the cold weather exposure in Korea or any confirmed combat experiences."  

As previously stated, upon development, the Board denied the Veteran's claim in a March 2011 decision.  The Board determined that the Veteran's diagnosed psychiatric condition of general anxiety disorder was not related to a confirmed combat stressor or otherwise related to his military service.  Furthermore, the Board was unable to grant the Veteran's claim on a theory of secondary entitlement to service connection, specifically as secondary to cold exposure.  A June 2010 addendum to a previous VA psychiatric examination stated the Veteran's psychiatric condition could not be attributed to cold exposure during service without resorting to speculation.

The JMR contended that the VA limited their search for records from the JSRRC to unit morning reports rather than all relevant records.  In addition, the JMR stated it was unclear whether the VA attempted to contact the two names that the Veteran had submitted as witnesses in order to verify his stressor.  (In a statement received by the VA in June 2009, the Veteran identified JS and EW as Army soldier who would be able to verify his combat action.)  The JMR further stated that the June 2010 addendum was inadequate as the examiner did not explain why an etiology opinion (regarding whether the Veteran's psychiatric condition was related to his cold weather exposure during service) could not be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Therefore, pursuant to the JMR and the Court's December 2011 Order, the Board remands this matter for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete service personnel and treatment records, from the National Personnel Records Center (NPRC) and/or any other appropriate source, to include the JSRRC.  All available records pertaining to Battery C, 75th Field Artillery Battalion APO 301 from January 1951 to December 1952 should be obtained and associated with the record. 

In addition, to the extent possible and given any privacy considerations, the two veterans identified by the Veteran in a June 2009 statement should be considered in obtaining additional evidence to support the Veteran's stressor (see the December 2011 JMR).

If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2. AMC must have the Veteran scheduled for another VA psychiatric examination.  The examiner should clarify whether it is at least as likely as not that the Veteran's current psychiatric disorder is specifically linked to the cold weather exposure during his active service in Korea.  If an opinion cannot be medically determined without resorting to mere conjecture, this should be commented upon in the report. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  A complete rationale should be given for all opinions and conclusions expressed. 

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the VA examination and request for additional records, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any needed corrective action.  38 C.F.R. § 4.2. 

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



